19-4080
   Chen v. Garland
                                                                            BIA
                                                                      Poczter, IJ
                                                                   A208 603 112
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 7th day of July, two thousand twenty-two.

   PRESENT:
            DEBRA ANN LIVINGSTON,
                 Chief Judge,
            MICHAEL H. PARK,
            STEVEN J. MENASHI,
                 Circuit Judges.
   _____________________________________

   YONGXING CHEN,
            Petitioner,

                     v.                                  19-4080
                                                         NAC
   MERRICK B. GARLAND, UNITED
   STATES ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONER:                   Richard    Tarzia, Law Office of
                                     Richard   Tarzia, Belle Mead, New
                                     Jersey.

   FOR RESPONDENT:                   Jeffrey   Bossert   Clark,     Acting
                           Assistant     Attorney    General;
                           Anthony   C.   Payne ,   Assistant
                           Director; Jennifer A. Bowen, Trial
                           Attorney, Office of Immigration
                           Litigation, Civil Division, United
                           States   Department   of  Justice,
                           Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Yongxing Chen, a native and citizen of the

People’s Republic of China, seeks review of a November 22,

2019 decision of the BIA dismissing his appeal of a March 22,

2018 decision of an Immigration Judge (“IJ”) denying asylum,

withholding of removal, and protection under the Convention

Against Torture (“CAT”).   In re Yongxing Chen, No. A208 603

112 (B.I.A. Nov. 22, 2019), dismissing appeal, No. A208 603

112 (Immigr. Ct. N.Y.C. Mar. 22, 2018).       We assume the

parties’ familiarity with the underlying facts and procedural

history.

    As an initial matter, Chen’s challenge to the agency’s

jurisdiction on the ground that his notice to appear omitted

his hearing date and time is foreclosed because he received

a subsequent hearing notice specifying this information and
                             2
appeared at his hearings.         See Banegas Gomez v. Barr, 922

F.3d 101, 112 (2d Cir. 2019) (“We conclude that an NTA that

omits information regarding the time and date of the initial

removal hearing is nevertheless adequate to vest jurisdiction

in the Immigration Court, at least so long as a notice of

hearing specifying this information is later sent . . . .”);

see also Chery v. Garland, 16 F.4th 980, 987 (2d Cir. 2021)

(per    curiam)   (reaffirming    the   jurisdictional   holding   of

Banegas Gomez).

       Accordingly, we address the agency’s decisions and review

the IJ’s decision as modified and supplemented by the BIA.

See Wangchuck v. DHS, 448 F.3d 524, 528 (2d Cir. 2006); Yan

Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).           When,

as is the case here, “the BIA agrees with an IJ’s adverse

credibility determination and adopts particular parts of the

IJ’s reasoning, we review the decisions of both the BIA and

the IJ.”    Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d Cir.

2018) (quoting Xiu Xia Lin v. Mukasey, 534 F.3d 162, 166 (2d

Cir. 2008) (per curiam)).        “Our review of the IJ’s decision

includes the portions not explicitly discussed by the BIA,

but not those grounds explicitly rejected by the BIA.”             Id.


                                   3
(alterations,        citations,       and       internal       quotation       marks

omitted).

    “We     review    the      agency’s     factual        findings,     including

adverse credibility findings, under the substantial evidence

standard,     which       requires     that         they      be    supported     by

reasonable, substantial and probative evidence in the record

when considered as a whole.”              Id.    (internal quotation marks

omitted).      An     alien     challenging         an     adverse    credibility

finding     “bears    a    particularly         heavy      burden”     under    the

substantial evidence standard, “which — absent some legal

error   —   requires      us    to    ‘defer        to   an   IJ’s     credibility

determination unless, from the totality of the circumstances,

it is plain that no reasonable fact-finder could make such an

adverse credibility ruling.’”               Likai Gao v. Barr, 968 F.3d

137, 144 (2d Cir. 2020) (quoting Hong Fei Gao, 891 F.3d at 76

(ellipsis    omitted));         see   also      8    U.S.C.        § 1252(b)(4)(B)

(“[T]he administrative findings of fact are conclusive unless

any reasonable adjudicator would be compelled to conclude to

the contrary.”).           “When an IJ or BIA decision contains

errors, ‘we may nevertheless deem remand futile and deny the

petition for review if (1) substantial evidence in the record


                                        4
relied on by the IJ, considered in the aggregate, supports

the IJ’s finding that petitioner lacked credibility, and (2)

disregarding those aspects of the IJ’s reasoning that are

tainted by error, we can state with confidence that the IJ

would adhere to his decision were the petition remanded.’”

Lianping Li v. Lynch, 839 F.3d 144, 149 (2d Cir. 2016) (per

curiam) (quoting Siewe v. Gonzales, 480 F.3d 160, 166–67 (2d

Cir. 2007)).

       The REAL ID Act of 2005, Pub L. No. 109-13, 119 Stat.

302 (2005), provides that an asylum applicant bears the burden

of    satisfying       the   trier   of       fact    that    his   testimony    is

credible.        See    8 U.S.C.     § 1158(b)(1)(B)(i),(ii).                  “[A]n

agency assessing credibility may itself properly consider the

totality    of    the    circumstances,         including       the   candor     and

responsiveness of the applicant, the inherent plausibility of

his    account,        his   demeanor         while    testifying,       and     the

consistency of his account, both internally and as compared

with    other      evidence,     ‘without            regard    to     whether     an

inconsistency, inaccuracy, or falsehood goes to the heart of

the applicant’s claim.’”              Likai Gao, 968 F.3d at 144–45

(quoting 8 U.S.C. § 1158(b)(1)(B)(iii)).


                                          5
      Under    the   REAL     ID   Act,   “an    IJ    may     rely   on   any

inconsistency or omission in making an adverse credibility

determination as long as the ‘totality of the circumstances’

establishes that an asylum applicant is not credible.”                     Xiu

Xia     Lin,     534        F.3d    at     167        (quoting        8 U.S.C.

§ 1158(b)(1)(B)(iii)).         “[A]lthough IJs may rely on non-

material omissions and inconsistencies, not all omissions and

inconsistencies will deserve the same weight.”                 Hong Fei Gao,

891 F.3d at 77.        “In the immigration context, in assessing

the probative value of the omission of certain facts, an IJ

should consider whether those facts are ones that a credible

petitioner would reasonably have been expected to disclose

under    the    relevant       circumstances.”           Id.     at     78–79.

Furthermore, “an omission by a third party may form a basis

for an adverse credibility determination,” but “where a third

party’s omission creates no inconsistency with an applicant’s

own statements[,] . . . an applicant’s failure to explain

third-party omissions is less probative of credibility than

an applicant’s failure to explain his or her own omissions.”

Id. at 81.

      Here, the IJ concluded that Chen was not credible based


                                     6
on the totality of the circumstances, including his demeanor

and responsiveness. 1      In making this adverse credibility

determination, the IJ relied on omissions — in Chen's written

materials, a letter from his father, and a letter from his

wife — of facts regarding visits by the police to Chen’s home

in China, the religious beliefs of his wife and brother, and

his brother’s past persecution on the basis of his religion,

as well as Chen’s characterization of his introduction to

Christianity.       Moreover, the IJ found, and the BIA agreed,

that    Chen’s   corroborative     evidence    did   not    sufficiently

rehabilitate     the   discredited      testimony    or    independently

fulfill his burden of proof, a conclusion that Chen does not

directly challenge on appeal.        Under the deferential standard

of review for these determinations, we cannot conclude that

“no    reasonable    fact-finder    could     make   such    an   adverse

credibility ruling,” Hong Fei Gao, 891 F.3d at 76 (internal

quotation marks omitted), and accordingly we deny Chen’s

petition.

       First, the IJ found that although Chen testified for the



1 The IJ found Chen’s sister, who testified at his hearing,
credible but determined that her testimony could not cure the
deficiencies in Chen’s testimony.
                                    7
first   time   on    cross-examination       that   the   Chinese   police

visited his family’s home two times in 2017 to check if he

was there, he did not add this information to his application

or written statement in the course of making other updates to

those materials, which were filed in 2016.                  The IJ also

remarked that Chen did not mention in his written statement

that his wife, brother, and sister became Christians or that

his brother was persecuted in China on the basis of his

religion.      As the BIA noted, Chen did indeed mention these

facts regarding his wife and siblings in his application,

albeit without further detail.           We acknowledge that “asylum

applicants     are   not    required    to   list   every   incident     of

persecution on their I-589 statements.”               Lianping Li, 839

F.3d at 150 (quoting Pavlova v. INS, 441 F.3d 82, 90 (2d Cir.

2006)).      Nonetheless, we conclude that the IJ reasonably

relied on these omissions in making the adverse credibility

finding   given      that   these   facts    constitute     the   type   of

information “that a credible petitioner would reasonably have

been expected to disclose,” Hong Fei Gao, 891 F.3d at 79,

especially while making other updates to his materials.

    In addition, the IJ cited omissions in letters from


                                    8
Chen’s wife and father: specifically, that neither his wife

nor his father updated their letters to include information

about the two police visits in 2017, that his wife’s letter

did not mention that she is a Christian, and that his father’s

letter did not mention Chen’s brother’s persecution on the

basis of his religion.        While an applicant’s failure to

account   for   third-party   omissions   is   “less    probative   of

credibility than an applicant’s failure to explain his or her

own omissions,” id. at 81, we conclude that the IJ properly

relied    on    these   material   omissions    as     part   of    her

consideration of the record as a whole and under the REAL ID

Act’s provision that “an IJ may rely on any inconsistency or

omission in making an adverse credibility determination,” Xiu

Xia Lin, 534 F.3d at 167.

    Finally, the IJ found an inconsistency between Chen’s

claim in his written statement that a co-worker introduced

him to Christianity in 2015 and his testimony that his brother

had mentioned Christianity to him in 2007 and asked him to go

to church.      Assuming arguendo that we agree with Chen’s

contention that his testimony was not in fact inconsistent,

we conclude that “the agency’s ultimate ruling . . . is


                                   9
supported      by    substantial    evidence”       and     that    “the      same

decision     would     be    made   on       remand”   in    light       of    the

aforementioned omissions cited by the IJ.                   Lianping Li, 839

F.3d at 150.         Accordingly, we discern no reason for remand

based on this alleged error.

      Because we conclude that substantial evidence supported

the   IJ’s   adverse     credibility         determination,    we    need     not

address the IJ’s alternative holding that Chen failed to meet

his   burden    to    establish     a    well-founded       fear    of     future

persecution.        Furthermore, the IJ’s determination that Chen

was not credible is dispositive of Chen’s claims for asylum

and withholding of removal because they are based on the same

factual predicate. 2        See Hong Fei Gao, 891 F.3d at 76 (“Where

the same factual predicate underlies a petitioner’s claims

for asylum, withholding of removal, and protection under the

CAT, an adverse credibility determination forecloses all

three forms of relief.”).




2 Chen did not appeal the IJ’s denial of his request for CAT relief
to the BIA and does not raise the issue in this appeal.
                                        10
    For the foregoing reasons, the petition for review is

DENIED.   All pending motions and applications are DENIED and

stays VACATED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe,
                            Clerk of Court




                              11